—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered October 18, 1999, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that his presence was required at a sidebar conference is unpreserved for appellate review (cf., People v Gray, 86 NY2d 10, 18). In any event, his presence was not required since the purpose of the conference was to enable the court to make rulings as to the relevance of a proposed line of questioning by the prosecutor, whether the prosecutor had a good faith basis for her proposed line of questioning, and how to minimize any prejudice to the defendant arising from the questioning. As the sidebar conference concerned purely legal matters, no right was violated by the defendant’s absence therefrom (see, People v Dickerson, 87 NY2d 914, 915; People v Rodriguez, 273 AD2d 415, 416).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are also without merit. S. Miller, J.P., Luciano, Schmidt and Crane, JJ., concur.